Citation Nr: 0216595	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-04 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1999 for a grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from October 1940 to August 
1945.  Historically, service connection for bilateral hearing 
loss was denied by a June 30, 1980 rating decision.  
Appellant was timely notified of that adverse decision, but 
did not file a timely Notice of Disagreement therewith.  That 
June 30, 1980 rating decision represents the last final 
decision of that issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Detroit, Michigan, Regional Office (RO), which reopened and 
granted the bilateral hearing loss service connection claim, 
effective December 29, 2000.  A May 2001 RO hearing was held.  
By a subsequent May 2001 rating decision, an earlier 
effective date of December 29, 1999 was assigned.  The 
appellant appealed said December 29, 1999 effective date 
assigned for that service connection grant.  

Additionally, in his Substantive Appeal, appellant appears to 
have raised an "inextricably intertwined" issue of whether 
the June 30, 1980 rating decision, which denied service 
connection for bilateral hearing loss, was clearly and 
unmistakably erroneous.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1990).  That issue will also be addressed in the 
remand section below.  

Although it appears that the issue of entitlement to service 
connection for tinnitus has been recently raised by 
appellant's representative, inasmuch as it has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

In a May 2001 VA Form 9, appellant requested that a hearing 
be held "at a local VA office before a Member, or Members, 
of the BVA" (i.e., a Travel Board hearing).  Although an 
October 11, 2002 Travel Board hearing was scheduled and he 
was so informed, he failed to report for it.  However, later 
that month, appellant's representative submitted a letter 
from appellant, stating that due to a serious health 
condition, appellant had been unable to attend that hearing; 
and that he wanted the hearing rescheduled and conducted by 
videoconference.  Later in October 2002, an Acting Board 
Member granted appellant's motion for a rescheduled hearing 
on the basis that good cause had been shown.  

Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2002)), the Board is herein remanding the 
case, in part, for that purpose, in order to satisfy 
procedural due process concerns.

Accordingly, the case is REMANDED for the following:

1.  The RO should adjudicate the issue of 
whether a June 30, 1980 rating decision, 
which denied service connection for 
bilateral hearing loss, was clearly and 
unmistakably erroneous.  In the event 
that issue is denied by the RO and 
appellant wants to initiate the appellate 
process on that issue, a timely Notice of 
Disagreement would be required.  In the 
event that issue is granted by the RO, 
necessary corrective action should be 
undertaken.  

2.  If the appeal as to the clear and 
unmistakable error (CUE) issue is 
granted, the instant issue would be 
rendered moot and no hearing would seem 
indicated.  If the CUE issue is not 
granted, the RO should schedule a 
videoconference Travel Board hearing, and 
provide appellant and his representative 
notice thereof.  If he desires to 
withdraw the request for such hearing 
prior to the hearing, he may do so in 
writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


